DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                   FOURTH DISTRICT

                                       P.S.,
                                     Appellant,

                                         v.

               MANAGED CARE OF NORTH AMERICA, INC.,
                             Appellee.

                                   No. 4D21-1690

                           [December 22, 2021]

  Administrative appeal from the State of Florida, Agency for Health Care
Administration Office of Fair Hearings; L.T. Case No. 21-FH0832.

   P.S., Wellington, pro se.

   Christopher B. Lunny and Brittany Adams Long of Radey Law Firm,
Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

MAY, GERBER and FORST, JJ., concur.

                               *          *          *

   Not final until disposition of timely filed motion for rehearing.